September 26, 2012 Securities and Exchange Commission Via EDGAR Re: Principal Funds, Inc. File Nos. 033-59474, 811-07572 Interactive data files for previous 497 filing Pursuant to Rule 497 under the Securities Act of 1933, as amended, Principal Funds, Inc. (“the Registrant”) is filing interactive data files that relate to the supplement the Registrant filed on September14, 2012 (SEC Accession No. 0000898745-12-000618) and now is incorporating by reference. Exhibit No. Exhibits Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculations Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Document Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Document Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
